  Case 17-50297        Doc 66      Filed 02/05/19 Entered 02/05/19 11:37:00     Desc Main
                                     Document     Page 1 of 3




SIGNED THIS 5th day of February, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

In re:                                             )      Chapter 7
                                                   )
MICHAEL W. DECKER,                                 )      Case No. 17-50297
                                                   )
                Debtor.                            )

                 ORDER DENYING WITH PREJUDICE
 DEBTOR’S MOTION TO QUASH SUBPOENA AND GRANTING RELATED RELIEF

         The matters before the Court are the Motion to Quash Subpoena Duces Tecum to

Winchester Accounting, LLC and Sustain Debtor’s Objections to Discovery Requests (the “Motion

to Quash”) [Docket No. 61], filed by Michael W. Decker (the “Debtor”) and the Chapter 7

Trustee’s Response to the Motion to Quash (the “Trustee’s Response”) [Docket No. 63], filed by

W. Stephen Scott, Trustee for Michael W. Decker (the “Trustee”).

         The Court held a hearing on the Motion to Quash and the Trustee’s Response on January

23, 2019 in Harrisonburg, Virginia. The Trustee and the Debtor each appeared by counsel at the

hearing and were heard by the Court.




                                               1
  Case 17-50297        Doc 66     Filed 02/05/19 Entered 02/05/19 11:37:00              Desc Main
                                    Document     Page 2 of 3



       Based on the representations and arguments made by the Trustee and the Debtor in their

respective pleadings and by counsel at the hearing and upon the Court’s judicial notice of matters

contained in the record of the Case, and for the reasons stated by the Court on the record at the

hearing, the Court finding and concluding that cause exists for the relief granted in this Order, it is

hereby ORDERED and DECREED that:

       1.      The Motion to Quash is DENIED and the objections set forth in the Motion to

Quash are OVERRULED in their respective entirety with prejudice to the objections and the

grounds therefor asserted by the Debtor in the Motion to Quash as to the Trustee’s discovery

requests pursuant to the Court’s prior Order Granting Motion for Authority to Conduct

Examinations Pursuant to Rule 2004 and 9016 of the Federal Rules of Civil Procedure, entered by

the Court on August 1, 2018 (the “Examination Order”).

       2.      The Debtor, in his individual capacity and as the representative of Winchester

Accounting and Consulting, Inc. and Winchester Accounting, Inc. shall timely and fully respond to

the written discovery requests and subpoenas for information and documentation and to subpoenas

for appearance at examinations under oath issued by the Trustee pursuant to the authority granted

to the Trustee by the Examination Order.

       3.      The hearing on the Trustee’s Response for the Court’s consideration of the

Trustee’s request for the assessment of fees and costs incurred by the estate in responding to the

Motion to Quash against the Debtor is continued to February 13, 2019 at 10:00 a.m. in

Harrisonburg. The Trustee shall file any documentation of the fees and costs he intends to move

the Court to assess against the Debtor by not later than February 6, 2019.

                                       **END OF ORDER**




                                                  2
  Case 17-50297       Doc 66      Filed 02/05/19 Entered 02/05/19 11:37:00         Desc Main
                                    Document     Page 3 of 3




I ask for this:


/s/ William E. Callahan, Jr.
William E. Callahan, Jr. (Va. Bar No. 37432)
LECLAIRRYAN, PLLC
1800 Wells Fargo Tower, Drawer 1200
Roanoke, Virginia 24006
Telephone: (540) 777-3068
Facsimile: (540) 310-3050
Email: william.callahan@leclairryan.com

        Counsel for the Trustee

Seen and objected to for the reasons stated in the written objection and Motion to Quash and
before the Court at the hearing:


/s/ James P. Campbell (with email authorization)
James P. Campbell (Va. Bar No. 25097)
CAMPBELL FLANNERY, P.C.
1602 Village Market Blvd, Suite 225
Leesburg, VA 20175
Telephone: (703) 771-8344
Facsimile: (703) 777-1485
Email: jcampbell@campbellflannery.com

        Counsel for the Debtor




                                               3
